Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 1 of 7 PageID #: 66




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JERRY AUSTIN,                                         )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00301-JRS-MJD
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )



            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Jerry Austin for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as ISF 20-03-0603. For the reasons explained in this Entry, Mr. Austin's

habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).



                                                 1
Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 2 of 7 PageID #: 67




       B.        The Disciplinary Proceeding

            On March 29, 2020, correctional officer Switzer wrote a conduct report that charged

  Mr. Austin with offense B-236, disorderly conduct. The conduct report stated:

       On 3-29-20 at approximately 0853 on the D-side dayroom of 11 south I c/o Switzer
       observed offender Austin Jerry #860212 get into an argument with offender
       Johnson Justin #232101. Offender Austin took off his shirt and tried to get offender
       Johnson to fight him in the middle of the day room. Offender Austin was yelling in
       a loud and aggressive manner. I ordered offender Austin to stop multiple times and
       he continued to be disorderly and I called a signal 10. QRT arrived and escorted
       offender Austin and Johnson out of the dorm. Offender Austin was notified of this
       conduct report and identified by his state-issued I.D.

  Dkt. 7-1.

       Mr. Austin was notified of the charge and provided a copy of the conduct report on April

6, 2020. Dkt. 7-2. He pleaded not guilty, requested and was provided a lay advocate, did not request

any witnesses, and requested video to show that the other offender was threatening him. Dkt. 7-2;

dkt. 7-3. The screening report indicated that Mr. Austin's mental health code was "C." Dkt. 7-2. 1

       The hearing officer reviewed the requested video and reported, "I observed offenders at a

table in the D-Side day room. I see that you then stand up from the table and remove your shirt. I

see that you then get into the face of another offender as additional staff enter the area to assist."

Dkt. 7-5.

       The hearing in case ISF 20-03-0603 was conducted on April 15, 2020. Dkt. 7-4. Mr.

Austin's comment was that the other offender got in his face. Id. The hearing officer found Mr.

Austin guilty based on staff reports, Mr. Austin's statement, and video evidence. Id. The record

from Mr. Austin's administrative appeal included statements from Dr. Richard Bernhardt that said




       1   This code is explained in Sealed Exhibit G, a confidential document that is not disclosed to
offenders for privacy and security reasons. Dkt. 8 (ex parte).


                                                  2
Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 3 of 7 PageID #: 68




Mr. Austin had diagnoses of bipolar disorder, cervicalgia, COPD, seizure disorder, and basal cell

carcinoma, and would benefit from his dog being trained as a seizure assistance dog. Dkt. 7-7 at

1-2. A medication list included multiple medications and also referred to a canine service dog and

an electric scooter. Id. at 3.

        The Disciplinary Code for Adult Offenders (DCAO) provides that if the offender's mental

health code indicates that the offender has a mental illness, the hearing officer shall contact the

mental health professional of the facility and determine whether the incident was a result of the

offender's mental illness. Id. at 4. If the incident is not a result of the offender's mental illness, then

the case will proceed normally. Id.

        Mr. Austin filed an appeal with the facility head, stating that he was provoked while off his

medication, he had a mental disorder, and was not in his right state of mind. Dkt. 7-6. His appeal

was denied. Id. His second-level appeal to the final reviewing authority was also denied. Dkt. 7-8.

        C.      Analysis

        Mr. Austin alleges that his due process rights were violated in the disciplinary proceeding.

His claims are: (1) his mental health disorder renders the charge lacking in sufficient evidence; (2)

the charge should have been reduced to a "C" offense because of his mental disorder, in accordance

with Indiana Department of Correction (IDOC) policy; and (3) the hearing officer was not

impartial.

        The first claim is treated as a challenge to the sufficiency of the evidence. The evidentiary

standard for disciplinary habeas claims, "some evidence," is very low. "The some evidence

standard . . . is satisfied if there is any evidence in the record that could support the conclusion

reached by the disciplinary board." Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012)

(citation and quotation marks omitted); see also Ellison, 820 F.3d at 274 ("a hearing officer's



                                                    3
Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 4 of 7 PageID #: 69




decision need only rest on 'some evidence' logically supporting it and demonstrating that the result

is not arbitrary."); Donelson v. Pfister, 811 F.3d 911, 916 (7th Cir. 2016) ("Under Hill, 'the relevant

question is whether there is any evidence in the record that could support the conclusion reached

by the disciplinary board.'") (quoting Hill, 472 U.S. at 455-56)). The "some evidence" standard is

much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles, 288 F.3d

978, 981 (7th Cir. 2002). The conduct report "alone" can "provide[] 'some evidence' for the . . .

decision." McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999).

       Mr. Austin was charged with offense B-236, which is defined as "[e]xhibiting conduct

which disrupts the security of the facility or other area in which the offender is located." Dkt. 7-9.

The conduct report states that Mr. Austin tried to get another offender to fight him and additional

staff had to intervene. In addition, the video summary describes Mr. Austin getting in another

offender's face. There was sufficient evidence to support the charge. To the extent Mr. Austin

argues that the other offender got in his face, he asks the Court to reweigh the evidence, something

the Court cannot do. See Superintendent, Massachusetts Corr. Inst., Walpole v. Hill, 472 U.S. 445,

455–56 (1985) ("Ascertaining whether [the some evidence] standard is satisfied does not require

examination of the entire record, independent assessment of the credibility of witnesses, or

weighing of the evidence. Instead, the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.").

       Mr. Austin's second claim is that his offense should have been reduced to a "C" because of

his mental health considerations, as provided by IDOC policy. Relief pursuant to § 2254 is

available only on the ground that a prisoner "is being held in violation of federal law or the U.S.

Constitution." Caffey v. Butler, 802 F.3d 884, 894 (7th Cir. 2015). Prison policies, regulations, or

guidelines do not constitute federal law; instead, they are "primarily designed to guide correctional



                                                  4
Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 5 of 7 PageID #: 70




officials in the administration of a prison . . . not . . . to confer rights on inmates." Sandin v. Conner,

515 U.S. 472, 481-82 (1995). Therefore, claims based on prison policy, such as the one at issue

here, are not cognizable and do not form a basis for habeas relief. See Keller v. Donahue, 271 F.

App’x 531, 532 (7th Cir. 2008) (rejecting challenges to a prison disciplinary proceeding because,

"[i]nstead of addressing any potential constitutional defect, all of [the petitioner's] arguments relate

to alleged departures from procedures outlined in the prison handbook that have no bearing on his

right to due process."); Rivera v. Davis, 50 F. App’x 779, 780 (7th Cir. 2002) ("A prison's

noncompliance with its internal regulations has no constitutional import – and nothing less

warrants habeas corpus review."); see also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991)

("[S]tate-law violations provide no basis for federal habeas relief."). This claim is not a viable

habeas claim.

        Mr. Austin next contends that the hearing office was not impartial, but admits a failure to

present this third claim on appeal. The respondent argues that the claim should be denied for this

admitted failure to exhaust state administrative remedies. Rather than expend judicial resources on

this procedural argument, however, the Court elects to proceed to the merits of the claim. See

Washington v. Boughton, 884 F.3d 692, 698 (7th Cir. 2018) ("We pause here to confirm that this

approach is consistent with the interests of comity, finality, federalism, and judicial efficiency that

are at the heart of both the exhaustion requirement and the procedural default doctrine.").

        "A 'sufficiently impartial' decision-maker is . . . necessary, in order to shield the prisoner

from the arbitrary deprivation of his liberties." White v. Ind. Parole Bd., 266 F.3d 759, 768 (7th

Cir. 2001). But "the constitutional standard for impermissible bias is high." Piggie v. Cotton, 342

F.3d 660, 666 (7th Cir. 2003). Hearing officers "are entitled to a presumption of honesty and

integrity" absent clear evidence to the contrary. Id.; see Perotti v. Marberry, 355 F. App'x 39, 43



                                                    5
Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 6 of 7 PageID #: 71




(7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)). The presumption of impartiality

is overcome only in rare cases, such as when the hearing officer has been "directly or substantially

involved in the factual events underlying the disciplinary charges, or in the investigation thereof."

Piggie, 342 F.3d at 667.

       Mr. Austin asserts that the hearing officer was upset with him during the hearing because

Mr. Austin used some of the hearing officer's sanitizer. Dkt. 1 at 4. Mr. Austin believes that because

the hearing officer was upset, he viewed Mr. Austin as if he was at fault. He does not allege that

the hearing officer was involved in the underlying events at issue, nor does he otherwise allege

any facts that satisfy the high standard required to establish bias. The presumption that the hearing

officer was not improperly biased applies. This claim fails on the merits.

       In sum, Mr. Austin was given proper notice and had an opportunity to defend the charge.

The hearing officer provided a written statement of the reasons for the finding of guilt and

described the evidence that was considered. There was sufficient evidence in the record to support

the finding of guilt and Mr. Austin did not overcome the presumption the hearing officer was

impartial. Under these circumstances, there were no violations of Mr. Austin's due process rights.

       D.      Conclusion

       For the above reasons, Mr. Austin is not entitled to the relief he seeks. His petition for a

writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.


       IT IS SO ORDERED.

       Date:    3/22/2021




                                                  6
Case 2:20-cv-00301-JRS-MJD Document 14 Filed 03/22/21 Page 7 of 7 PageID #: 72




Distribution:

JERRY AUSTIN
860312
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135

Frances Hale Barrow
INDIANA ATTORNEY GENERAL
frances.barrow@atg.in.gov




                                      7
